57 N.J. Super. 522 (1959)
155 A.2d 134
JOHN E. CIRASELLA, ET UX. (AND 19 OTHERS), PLAINTIFFS-RESPONDENTS,
v.
VILLAGE OF SOUTH ORANGE, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued October 26, 1959.
Decided November 2, 1959.
*532 Mr. Arthur L. Troast argued the cause for defendant-appellant (Messrs. McCarter & English, attorneys; Mr. Ward J. Herbert, of counsel).
Mr. Richard M. Sandler argued the cause for plaintiffs-respondents (Mr. Alan V. Lowenstein, attorney; Mr. Sandler on the brief).
Before Judges GOLDMANN, CONFORD and FREUND.
PER CURIAM.
The judgment appealed from is affirmed, for the reasons stated in the opinion filed in the court below by Judge Waugh.